Citation Nr: 0924030	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-36 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of fracture of left distal tibia and fibula, 
currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1963 to September 
1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The Board remanded this case in February 2009 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board must again remand the case.

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided). 

The Board's Remand in February 2009 noted that further 
evidentiary development, including all necessary testing such 
as x-rays, was needed to determine whether the Veteran's 
residuals of fracture of left distal tibia and fibula 
warranted an increased rating.  A VA examination was 
performed in March 2009; however the Board finds that the 
examination report is incomplete, as all necessary testing 
was not completed and included in the examination report.  
The March 2009 VA examiner noted in the examination report 
that he had ordered x-rays on the Veteran's left ankle and 
would issue an addendum to the report when they were 
received.  In addition, the Veteran submitted a letter in 
late March 2009 indicating he was having x-rays done.  The 
left ankle x-ray report and addendum to the March 2009 VA 
examination report are not currently of record and must be 
obtained, as they are critical to the increased rating claim 
before the Board.  See 38 C.F.R. § 3.159(c)(2).

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the March 2009 VA 
examiner's addendum to his report, as well 
as any left ankle x-ray reports.  If an 
addendum has not been provided by the 
March 2009 VA examiner, please refer the 
Veteran's claims file to the March 2009 VA 
examiner for an addendum addressing the 
2009 left ankle x-rays. 

2.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  The supplemental statement of the 
case should specifically address whether 
an additional, separate disability 
evaluation should be assigned for the 
Veteran's now separately diagnosed (by the 
March 2009 VA examiner) degenerative joint 
disease of left ankle due to injury 
sustained in 1954 along with fracture of 
left distal tibia and fibula.  Then afford 
the Veteran the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




